Citation Nr: 1125679	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  05-07 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of cataracts, claimed as due to prednisone treatment for service-connected asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to February 1968, with subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for cataracts, claimed as due to prednisone treatment for asthma.  A timely appeal was noted from that decision.

A hearing on this matter was held before the undersigned Veterans Law Judge sitting at the RO on February 12, 2007.  A copy of the hearing transcript has been associated with the file.

In June 2007 and May 2010, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the most recently requested development, the case is back before the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

A preponderance of the evidence demonstrates that cataracts were medically related to the prednisone taken for service-connected asthma.



CONCLUSION OF LAW

Residuals of cataracts are proximately due to service-connected asthma.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist the Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  As will be discussed below, the Board finds that service connection for cataracts as secondary to prednisone taken for service-connected asthma is warranted; therefore, a full discussion of whether VA met these duties is not needed.  It is important to note, however, that the RO provided notice with respect to the initial disability rating and effective date elements of the claims in September 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Secondary Service Connection

The Veteran does not contend, and the record does not show, that cataracts had their clinical onset during service.  Instead, the Veteran asserts that the prednisone therapy prescribed for his asthma resulted in his developing bilateral cataracts.  Service connection was established for asthma in May 2010.

Secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Review of the record shows that the Veteran was diagnosed with bilateral cataracts in April 1999.  At the time of his diagnosis, asthma was listed on his medical history.  In November and December 2000, the Veteran underwent surgeries to remove the cataracts.  During the procedures, incisions were made in the corneas of the eyes. The lens of each eye was removed and a synthetic lens was implanted.  The Veteran has not had a recurrence of cataracts since his surgeries.

On VA examination in June 2010, the Veteran denied any difficulties with distance or near vision since his surgeries 10 years prior.  Funduscopic examinations were normal.  There was no visual field defect.  The cornea of the right eye was normal, but the cornea of the left eye was remarkable for an "old corneal scar."  The examiner diagnosed bilateral refractive error; however, there was no evidence of cataracts.  His opinion was that "the etiology of his previous cataracts [those that were removed in 2000] may have been more likely than not related to his use of steroids for respiratory difficulties.  However, currently there are no cataracts in both eyes and the patient's visual health is unremarkable."  

In reviewing the Veteran's claim, the Board notes that evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 19, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.  Here, although the Veteran's cataracts were removed over 10 years ago, there is competent evidence that the Veteran has current residuals of his cataracts.  Specifically, the Veteran has bilateral posterior chamber implants, the result of the removal of the lenses of his eyes.  

In reviewing the claim, a preponderance of the evidence of record demonstrates that the Veteran's cataracts were the result of prednisone taken for service-connected asthma.  The evidence of record demonstrates that the Veteran had been treated for asthma prior to receiving a diagnosis of cataracts in April 1999.  The June 2010 VA examiner reviewed the claims folder and examined the Veteran before rendering her opinion that steroids taken for asthma more likely than not caused his cataracts.  The examiner is an optometrist and therefore competent to render an opinion as to medical causation of the Veteran's cataracts.  No evidence has been received that rebuts the examiner's findings.

The Board is required to resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection for cataracts as secondary to service-connected asthma is warranted.  


ORDER

Service connection for residuals of cataracts is granted.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


